In an action to recover damages for personal injuries, the defendant Cipico Construction, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated September 3, 1996, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellant, and the action against the remaining defendant is severed.
The height differential in the brick sidewalk upon which the plaintiff was caused to trip and fall was so trivial that it cannot give rise to actionable negligence against the constructor of the sidewalk (see, e.g., Julian v Sementelli, 234 AD2d 866; Trincere v County of Suffolk, 232 AD2d 400; Guerrieri v Summa, 193 AD2d 647). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.